EXHIBIT 10(iii)(A)


Adopted—September 28, 1994
Amended—March 1, 1995
Approved by shareholders—April 19, 1995
Amended—December 18, 1996
Amended—January 25, 2001
Amended—October 15, 2003

THE STANLEY WORKS
    
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS

1. Purpose.

The purpose of The Stanley Works Stock Option Plan for Non-Employee Directors
(the "Plan") is to promote the interests of The Stanley Works (the "Company")
and its shareholders by encouraging Non-Employee Directors of the Company to
have a direct and personal stake in the performance of the Company's Common
Stock.

2. Definitions.

Unless the context clearly indicates otherwise, the following terms have the
meanings set forth below. Whenever applicable, the masculine pronoun shall
include the feminine pronoun and the singular shall include the plural.

"Biennial Option" or "Biennial Option Grant" means an Option granted to a
Non-Employee Director in accordance with Section 7(a)(i) of the Plan.

"Board of Directors" or "Board" means the Board of Directors of the Company.

"Business Day" shall mean any day except Saturday, Sunday or a legal holiday in
the State of Connecticut.

"Code" means the Internal Revenue Code of 1986, as amended, now in effect or as
amended from time to time and any successor provisions thereto.

"Common Stock" means the common stock, par value $2.50 per share, of the
Company.

"Fair Market Value" of a share of Common Stock on any particular date means the
mean average of the high and the low price of a share of the Common Stock as
quoted on the New York Stock Exchange Composite Tape on the date as of which
fair market value is to be determined or, if there is no trading of Common Stock
on such date, such mean average of the high and the low price on the next
preceding date on which there was such trading.

"Grant Date", as used with respect to a particular Option, means the date on
which such Option is granted pursuant to Section 7(a) of the Plan.

"Grantee" means the Non-Employee Director to whom an Option is granted pursuant
to the Plan.

"Immediate Family Members shall mean the spouse, children and grandchildren of a
Grantee.

"Initial Option" or "Initial Option Grant" means the Option granted to a
Non-Employee Director who is first elected or appointed to the Board after
September 30, 1994 and prior to December 18, 1996 in accordance with Section
7(a)(ii) of the Plan.

"Option" means an Initial Option or Biennial Option granted pursuant to the Plan
to purchase shares of Common Stock which shall be a non-qualified stock option
not intended to qualify as an incentive stock option under Section 422 of the
Code.

"Non-Employee Director" shall mean a member of the Board of Directors who is not
an employee of the Company or any Subsidiary.

"Plan" means The Stanley Works Stock Option Plan for Non-Employee Directors as
set forth herein and as amended from time to time.


--------------------------------------------------------------------------------


"Subsidiary" shall mean a "subsidiary corporation" of the Company as defined in
Section 425(f) of the Code.

"1934 Act" means the Securities Exchange Act of 1934, as amended, now in effect
or as amended from time to time and any successor provisions thereto.

3. Administration.

The Plan shall be administered by the Board, which shall have full power and
authority, subject to the provisions of the Plan, to supervise administration of
the Plan and interpret the provisions of the Plan and any Options granted
hereunder. Any decision by the Board shall be final and binding on all parties.
No member of the Board shall be liable for any determination, decision or action
made in good faith with respect to the Plan or any Option under the Plan.

4. Eligibility.

The persons eligible to receive Options under the Plan are the Non-Employee
Directors.

5. Effective Date and Term of the Plan.

The Plan shall become effective upon its adoption by the Board of Directors,
provided, that no Option granted pursuant to the Plan will vest or shall be
exercised prior to the approval of the Plan by the Company's shareholders within
twelve (12) months of its adoption by the Board. Unless previously terminated by
the Board, the term during which awards may be granted under the Plan shall
expire on the tenth anniversary of the adoption of the Plan by the Board of
Directors.

6. Shares Subject to the Plan.

The shares of Common Stock that may be delivered upon the exercise of Options
under the Plan shall be shares of the Company's authorized Common Stock and may
be unissued shares or reacquired shares, as the Board of Directors may from time
to time determine. Subject to adjustment as provided in Section 13 hereof, the
aggregate number of shares to be delivered under the Plan shall not exceed
200,000 shares. If any shares are subject to an Option which for any reason
expires or terminates during the term of the Plan prior to the issuance of such
shares, the shares subject to but not delivered under such Option shall be
available for issuance under the Plan. If, on any Grant Date, the aggregate
number of shares of Common Stock subject to Option grants on that date exceeds
the remaining number of shares reserved for issuance under the Plan, the number
of Option shares awarded to each Non-Employee Director to whom an Option shall
be granted on such date shall be reduced pro rata so that the aggregate number
of Option shares awarded to such Non-Employee Directors equals the number of
reserved shares of Common Stock remaining under the Plan.

7. Options.

(a) Grant of Options.

(i)    The 1994 and 1996 Option Grants.    On September 30, 1994 and August 1,
1996, each Non-Employee Director on that date shall automatically be granted an
Option, upon the terms and conditions specified in the Plan, to purchase 1,000
shares of Common Stock.

(ii)    Initial Option Grants to Newly-Elected Non-Employee Directors.    Any
person who is elected as a Non-Employee Director for the first time after
September 30, 1994 and prior to December 18, 1996 shall automatically be granted
an Initial Option, upon the terms and conditions specified in the Plan,
immediately following the first Annual Meeting of the Company's Shareholders at
which such person is first elected a Non-Employee Director by the Shareholders.
The number of shares of Common Stock subject to such Initial Option shall equal
the number of shares of Common Stock such Non-Employee Director would have
received under option grants under the Plan if such Non-Employee Director had
been a Non-Employee Director at all times between September 1, 1994 and the date
of such person's election as a Non-Employee Director.

(iii)    Discretionary Option Grants.    On and after December 18, 1996,
Non-Employee Directors may be granted Options, upon the terms and conditions
specified in the Plan, to purchase shares of Common Stock in amounts as may be
determined by the Board of Directors.

2


--------------------------------------------------------------------------------


(b)    Terms of Options.    Each Option granted under the Plan shall have the
following terms and conditions:

(i) Price. The exercise price per share of each Option shall equal the greater
of one hundred percent (100%) of the Fair Market Value of a share of Common
Stock on the Grant Date or the par value per share of the Common Stock on the
date of exercise of such option.

(ii) Term. The term of each Option shall be for a period of ten (10) years from
the Grant Date unless terminated earlier in accordance with Section 12 of the
Plan.

(iii) Time of Vesting and Exercise. An Option shall vest on its Grant Date and,
unless the Non-Employee Director to whom said option has been granted is removed
from office for cause, it shall be exercisable in full on or after its Grant
Date.

(iv) Option Agreement. Each Option shall be evidenced by an Option Agreement
substantially in the form attached to this Plan as Appendix A.

8. Exercise of Options.

(a)    Each Option granted shall be exercisable in whole or in part at any time,
or from time to time, during the Option term as specified in the Plan, provided
that the election to exercise an Option shall be made in accordance with
applicable Federal laws and regulations. Each Option may be exercised by
delivery of a written notice to the Company stating the number of shares to be
exercised and accompanied by the payment of the Option exercise price therefor
in accordance with this Section. The Grantee shall furnish the Company, prior to
the delivery of any shares upon the exercise of an Option, with such other
documents and representations as the Company may require, to assure compliance
with applicable laws and regulations.

(b)    No Option may at any time be exercised with respect to a fractional
share. In the event that shares are issued pursuant to the exercise of an
Option, no fractional shares shall be issued and cash equal to the Fair Market
Value of such fractional share on the date of the delivery of the exercise
notice shall be given in lieu of such fractional shares.

(c)    No shares shall be delivered pursuant to the exercise of any Option, in
whole or in part, until qualified for delivery under such securities laws and
regulations as the Committee may deem to be applicable thereto and until payment
in full of the Option price is received by the Company in cash, by check or in
shares of Common Stock as provided in Section 9 hereof. Neither the holder of an
Option nor such holder's transferee, legal representative, legatee, or
distributee shall be or be deemed to be a holder of any shares subject to such
Option unless and until a certificate or certificates therefor is issued in his
or her name or a person designated by him or her.

9. Stock as Form of Exercise Payment.

A Grantee who owns shares of Common Stock may elect to use the previously
acquired shares, valued at the Fair Market Value on the last Business Day
preceding the date of delivery of such shares, to pay all or part of the
exercise price of an Option, provided, however, that such form of payment shall
not be permitted unless at least one hundred shares of such previously acquired
shares are required and delivered for such purpose and the shares delivered have
been held by the Grantee for at least six months.

10.    Withholding Taxes for Awards.    Each Grantee exercising an Option as a
condition to such exercise shall pay to the Company the amount, if any, required
to be withheld from distributions resulting from such exercise under applicable
Federal and State income tax laws ("Withholding Taxes"). Such Withholding Taxes
shall be payable as of the date income from the award is includable in the
Grantee's gross income for Federal income tax purposes (the "Tax Date"). The
Grantee may satisfy this requirement by remitting to the Company in cash or by
check the amount of such Withholding Taxes or a number of previously owned
shares of Common Stock having an aggregate Fair Market Value as of the last
Business Day preceding the Tax Date equal to the amount of such Withholding
Taxes. For the purposes of this Section 10, the exercise of an Option by a
transferee of such Option pursuant to Section 11(b) hereof, shall be deemed to
be an exercise of the Option by the Grantee.

3


--------------------------------------------------------------------------------


11. Transfer of Awards.

(a)    Options granted under the Plan may not be transferred except (i) by will
or the laws of descent and distribution (ii) pursuant to a qualified domestic
relations order, as defined in the Code, or (iii) pursuant to the provisions of
Subsection (b) below, and, except as provided in Subsection (b) below, during
the Grantee's lifetime, may be exercised only by said Grantee or by said
Grantee's guardian or legal representative.

(b)    A Grantee may transfer all or a portion of the Options granted to the
Grantee to (i) an Immediate Family Member or Immediate Family Members, (ii) a
trust or trusts for the exclusive benefit of an Immediate Family Member or
Immediate Family Members, or (iii) a partnership or partnerships in which an
Immediate Family Member or Immediate Family Members is the only partner or are
the only partners, provided that (y) there shall be no consideration for such
transfer, and (z) subsequent transfers of transferred Options shall be
prohibited except those in accordance with subsection (a) above. Following a
transfer, any such transferred Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for the purposes of Sections 9 and 15, hereof, the term "Grantee" shall be
deemed to refer to the transferee. The events of termination of director status
in Section 12 hereof shall continue to be applied with respect to the original
Grantee, following which the Options shall be exercisable by the transferee only
to the extent, and for the periods specified in Section 12. Neither the Board,
the Company nor any agent, employee or representative thereof shall be under any
duty under the Plan or otherwise to notify any transferee, pursuant to the terms
of either subsection (a) above or this subsection (b), of any event which might
have an impact on the value or exercisability of a transferred Option.

12. Termination of Director Status.

Upon the termination of a Grantee's service as a member of the Board of
Directors for any reason other than cause, the Grantee may exercise an Option to
the full extent of the number of the shares of Common Stock remaining under such
Option until the expiration of its original term. Upon the termination of Board
membership of any such Grantee for cause, all Options held by such Grantee (and
any and all rights thereunder) shall be forfeited.

13. Changes in Common Stock.

In the event of a merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, or other changes in corporate structure or capitalization
affecting the Common Stock, such appropriate adjustment shall be made in the
number, kind, option price, etc., of shares subject to Options granted under the
Plan, including appropriate adjustment in the maximum number of shares referred
to in Section 6 of the Plan, as may be determined by the Board.

14. Legal Restrictions.

The Company will not be obligated to issue shares of Common Stock or make any
payment if counsel to the Company determines that such issuance or payment would
violate any law or regulation of any governmental authority or any agreement
between the Company and any national securities exchange on which the Common
Stock is listed. In connection with any stock issuance or transfer, the person
acquiring the shares shall, if requested by the Company, give assurances
satisfactory to counsel to the Company regarding such matters as the Company may
deem desirable to assure compliance with all legal requirements. The Company
shall in no event be obliged to take any action in order to cause the exercise
of any award under the Plan.

15. No Rights as Shareholders.

No Grantee and no beneficiary or other person claiming through a Grantee shall
have any interest in any shares of Common Stock allocated for the purposes of
the Plan or subject to any award until such shares of Common Stock shall have
been transferred to the Grantee or such person. Furthermore, the existence of
awards under the Plan shall not affect: the right or power of the Company or its
stockholders to make adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure; the dissolution or liquidation of
the Company, or the sale or transfer of any part of its assets or business; or
any other corporate act, whether of a similar character or otherwise.

4


--------------------------------------------------------------------------------


16. Board Membership.

Nothing in the Plan or in any Option shall confer upon any Grantee any right to
continue as a director of the Company or interfere in any way with the right of
the Company's shareholders to remove a director at any time.

17. Choice of Law.

The validity, interpretation and administration of the Plan and of any rules,
regulations, determinations or decisions made thereunder, and the rights of any
and all persons having or claiming to have any interest therein or thereunder,
shall be determined exclusively in accordance with the laws of the State of
Connecticut.

18. Amendment and Discontinuance.

Subject to the limitation that the provisions of the Plan shall not be amended
more than once every six months other than to comport with changes in the Code
or regulations thereunder, the Board of Directors may alter, suspend, or
discontinue the Plan, but may not, without the approval of a majority of the
holders of the Common Stock, make any alteration or amendment thereof which
operates (a) to increase the total number of shares which may be granted under
the Plan, (b) to extend the term of the Plan or the option periods provided in
the Plan, (c) to decrease the option price provided in the Plan, or otherwise
materially increase the benefits accruing to Grantees through awards under the
Plan, or (d) to modify the eligibility requirements for participation in the
Plan.

5


--------------------------------------------------------------------------------


APPENDIX A

STOCK OPTION AGREEMENT
UNDER
THE STANLEY WORKS STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS

Pursuant to Section 7 of The Stanley Works Stock Option Plan for Non-Employee
Directors (the "Plan"), The Stanley Works (the "Company"), this          day of
                          , 200  , hereby grants to
                                                      ("Director") a
non-qualified stock option to purchase an aggregate of [Three Thousand (3,000)
shares (in the case of a 1994 or 1996 Option)] [                         shares
(in the case of an Initial Option)] [                 shares (in the case of a
discretionary Option)] of the Common Stock of the Company at $           per
share, on the terms and conditions hereinafter set forth and set forth in the
Plan. This option will expire at the Company's close of business on
                            , 200  , unless sooner terminated in accordance with
the terms of the Plan.

1.    The Company hereby grants to Director a non-qualified stock option (the
"Option") to purchase on or before the expiration date indicated above, at the
purchase price stated above, the number of shares of the Company's Common Stock
set forth above. No option granted under the Plan shall be exercised or will
vest unless and until the Plan is approved by the Company's shareholders.

2.    The term of this Option shall commence on the date of this Agreement and
shall terminate, unless sooner terminated by the terms of the Plan, at the close
of business on the day preceding the tenth anniversary of the date of this
Agreement as set forth above, if the Company is open for business on such day,
or the close of the Company's business on the next preceding day that the
Company is open for business. This Option shall vest on the Grant Date of this
Option set forth above. This Option may be exercised in whole or in part in
accordance with the terms of the Plan during the term of the Option, unless
sooner terminated by the terms of the Plan.

3.    This Option may be exercised, in whole or in part, by written notification
delivered in person or by mail to the Secretary of the Company at its world
headquarters at 1000 Stanley Drive, New Britain, Connecticut. Such notification
shall specify the number of shares with respect to which the Option is being
exercised and shall be accompanied by payment for such shares. The Secretary of
the Company will provide Director with a form of exercise notice upon request.
The Option may not be exercised with respect to a fractional share. Payment is
to be made by check payable to the order of the Company or by one of the
alternative methods of payment described in the Plan. No shares shall be sold or
delivered hereunder until full payment for such shares has been made and all
checks delivered in payment therefor have been collected. Director shall not
have any rights of a shareholder with respect to any Common Stock received upon
exercise of the Option until certificates for such Common Stock have been
actually issued to Director in accordance with the terms hereof.

4.    The Company shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock purchased upon the exercise of any
part of this Option prior to (i) the admission of such shares to listing on any
stock exchange on which the Common Stock may then be listed, (ii) the completion
of any registration or other qualification of such shares under any applicable
law, rule or regulation, (iii) the obtaining of any consent or approval or other
clearance from any governmental agency which the Company determines to be
necessary or advisable, and (iv) the payment to the Company, upon its demand, of
any amount requested by the Company for the purpose of satisfying its liability,
if any, to withhold federal, state or local income or earnings tax or any other
applicable tax or assessment (plus interest or penalties thereon, if any, caused
by a delay in making such payment) incurred by reason of the exercise of this
Option or the transfer of such shares thereupon. The Option shall be exercised
and shares of the Company's Common Stock issued only upon compliance with the
Securities Act of 1933, as amended (the "Act"), and any other applicable
securities laws, and Director agrees to comply with any requirements imposed by
the Committee.

5.    This Option is not transferrable by Director otherwise than (a) by will or
by the laws of descent and distribution (b) pursuant to a qualified domestic
relations order, as defined in the Code, or (c)


--------------------------------------------------------------------------------


pursuant to the immediately following sentence and is exercisable, except as
provided in the immediately following sentence, during Director's life, only by
Director or by Director's guardian or legal representative. The Director may
transfer all or a portion of this Option to (i) an Immediate Family Member or
Immediate Family Members, (ii) a trust or trusts for the exclusive benefit of
such Immediate Family Member or Immediate Family Members, or (iii) a partnership
or partnerships in which such Immediate Family Member or Immediate Family
Members is the only partner or are the only partners, all in accordance with and
subject to the provisions of Section 11 of the Plan. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option contrary to
the provisions hereof shall be null and void. This Option does not confer upon
Director any right with respect to continuation of Director's service as a
director of the Company or any of its subsidiaries, and will not interfere in
any way with the right of the Company's shareholders or the shareholders of any
of its subsidiaries to terminate Director's service as a director.

6.    Upon the termination of Director's service as a member of the Board of
Directors, the Director or his or her transferee may exercise this Option,
except as otherwise provided in Sections 11 and 12 of the Plan.

7.    This Option shall be irrevocable during the Option period and its validity
and construction shall be governed by the laws of the State of Connecticut. The
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which shall be controlling. You agree to execute
such other agreements, documents or assignments as may be necessary or desirable
to effect the purposes of this Agreement.

8.    The grant of this Option shall be binding and effective only if this
Agreement is executed by or on behalf of the Company and by you and a signed
copy is returned to the Company.

9.    All capitalized terms used in this Agreement which are not defined herein
shall have the meaning given to them in the Plan unless the context clearly
requires otherwise.

[spacer.gif] THE STANLEY WORKS
    
    
By   ____________________________________
    
Its   ____________________________________
    

I hereby acknowledge receipt of the Stock Option (the "Option") granted on the
date shown above, which has been issued to me under the terms and conditions of
The Stanley Works Stock Option Plan for Non-Employee Directors. I agree to
conform to all of the terms and conditions of the Option and the Plan.

Date:                                                  Your Signature:
                                                            

2


--------------------------------------------------------------------------------
